DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
35 USC § 112, 6th Paragraph
The claim limitation "carrying device" has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because it uses a non-structural term "device" coupled with functional language "carrying" without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, this claim limitation will be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitation: The corresponding structure is described as two bars or guide rails.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, and 14 are rejected under 35 U.S.C. 102 as being anticipated by US 8,276,505 to Buehler.
Regarding claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, and 14 Buehler discloses a plurality of stations each with a housing (1000, 7000, Figs. 6, 7, and 8) including a storage station (7000) a baking station (one of stations 1000, col. 7, ln. 55-62), the receptacles are removable and a removable station can be a dispensing station (col. 8, ln. 63-67), a robot (2000), a carrying device (Fig. 17) with a central section/carrying plate (2200) that rests on two parallel bars/guide rails (2210) that the robot can move along (col. 13, ln. 58-66), the carrying device rests on housings of adjacent stations (Figs. 6 and 7), the carrying plate attached to a robot base (Fig. 17), the stations arranged in a rectangular area (Fig. 3) with an interior space (fig. 1), storage stations located opposite each other (Fig. 7A), the robot between and resting on opposite housings of stations (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler in view of US 7,419,063 to Hall.
Regarding claims 6 and 13 Buehler discloses the above, but does not discuss the bar material. 
However, Hall discloses a steel bar (80, col. 4, ln. 9-20) used with baking and industrial lifting mechanisms (abstract).
The advantage of utilizing a steel material is to avoid rust and provide added strength. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Buehler by using the material as in Hall with the bars/guide rails of Buehler in order to avoid rust and provide added strength. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761